           Case 1:20-cv-08126-CM Document 3 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIO MARCIAL GUZMAN,

                             Plaintiff,                             20-CV-8126 (CM)
                     -against-                          ORDER DIRECTING PAYMENT OF FEE
                                                          OR AMENDED IFP APPLICATION
DONALD TRUMP,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted an IFP application, but it is largely blank. Plaintiff did not answer the

questions about his employment, assets or expenses, except that he states he receives an

undisclosed amount for disability or worker’s compensation. 1 Because Plaintiff does not answer

most of the questions concerning his financial situation, the Court is unable to conclude that he

lacks sufficient funds to pay the relevant fees for this action.

       Accordingly, within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or submit an amended IFP application. If Plaintiff submits the amended IFP

application, it should be labeled with docket number 20-CV-7501 (CM), and address the

deficiencies described above by providing facts to establish that he is unable to pay the filing


       1
          Plaintiff has filed another lawsuit against President Donald Trump, in which he filed an
incomplete IFP application. See Guzman v. Trump, ECF 1:20-CV-7501, 1 (S.D.N.Y.). In that IFP
application, he checked the box indicating that he received income from “business profession, or
other self-employment,” but he did not state in what amount. See id. at 1.
            Case 1:20-cv-08126-CM Document 3 Filed 10/05/20 Page 2 of 2




fees. If the Court grants the amended IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 5, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
